NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

    STRATEGIC BUSINESS SOLUTIONS, INC.,
              Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2017-1418
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:16-cv-00081-EDK, Judge Elaine Kaplan.
                 ______________________

              Decided: February 14, 2018
               ______________________

   CHRISTOPHER EDWIN BROWN, The Brown Firm, PLLC,
Alexandria, VA, for plaintiff-appellant.

    DEVIN ANDREW WOLAK, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., DOUGLAS K. MICKLE; GREGORY FIKE, Defense Intelli-
gence Agency, United States Department of Defense,
Washington, DC.
                ______________________
2            STRATEGIC BUSINESS SOLUTIONS    v. UNITED STATES




      Before PROST, Chief Judge, MOORE and CHEN,
                     Circuit Judges.
PROST, Chief Judge.
    Strategic Business Solutions, Inc. (“SBSI”) appeals a
final decision of the U.S. Court of Federal Claims concern-
ing SBSI’s bid protest. We affirm.
                              I
     The Defense Intelligence Agency (“DIA”) issued solici-
tation number HHM402-14-R-0005 (the “Solicitation”) on
August 22, 2014. The Solicitation requested proposals
concerning the second generation of the DIA’s Solutions
for Intelligence Financial Management program.
     The Solicitation set forth requirements for proposals.
Among these was a requirement to submit seven redacted
hard copies of certain volumes of the proposals. On
September 18, 2014, the DIA issued Amendment 04 to the
Solicitation, clarifying what information required redac-
tion. Such information included the prime offeror’s and
subcontractor’s company and personnel names and
“[i]nformation identifying the Prime Offeror or any pro-
posed subcontractors’ status as a current incumbent” on
the previous generation of the DIA’s Solutions for Intelli-
gence Financial Management program.
    The Solicitation notified offerors that “[o]ffers that fail
to furnish required representations or information, or
reject the terms and conditions of the solicitation may be
excluded from consideration.” J.A. 10513–14 (setting
forth Federal Acquisition Regulation (FAR) 52.212-
1(b)(11)); J.A. 10664–65 (same). The Solicitation also
provided that the government “may reject any or all offers
if such action is in the public interest; accept other than
the lowest offer; and waive informalities and minor irreg-
ularities in offers received.” J.A. 10514 (setting forth FAR
52.212-1(g)); J.A. 10665 (same).
STRATEGIC BUSINESS SOLUTIONS   v. UNITED STATES          3



     SBSI submitted its proposal on October 6, 2014. In
the proposal’s cover letter, SBSI stated that it took “no
exceptions” to the Solicitation and expressly acknowl-
edged Amendment 04. Nevertheless, SBSI’s proposal
failed to redact information that the Solicitation required
to be redacted. SBSI admits that it failed to provide
necessary redactions in over 100 places and that 15 of its
“failures” to redact were actually intentional. SBSI’s Br.
7.
     A member of the DIA’s evaluation team noticed
SBSI’s redaction failures and notified the contracting
officer (“CO”) of the issue on November 18, 2014. In a
letter dated November 25, 2014, the CO identified several
specific redaction failures and informed SBSI that,
“[b]ased on SBSI’s failure to submit redacted copies of its
proposal in accordance with the terms of the
[S]olicitation,” its proposal had been rejected as unac-
ceptable and would not be considered for award.
     SBSI filed a protest with the Government Accounta-
bility Office (“GAO”) contending that the CO improperly
rejected its proposal. The GAO denied the protest. SBSI
then attempted to appeal the GAO’s decision directly to
this court. We determined that we lacked subject-matter
jurisdiction over the appeal and transferred the case to
the Court of Federal Claims. Order, Strategic Bus. Sols.,
Inc. v. Def. Intelligence Agency, No. 2015-6001 (Fed. Cir.
Nov. 20, 2015), ECF No. 26.
    At the Court of Federal Claims, the government and
SBSI filed cross-motions for judgment on the administra-
tive record. The Court of Federal Claims granted the
government’s motion, denied SBSI’s motion, and entered
judgment for the government. J.A. 5–15. SBSI appeals. 1
We have jurisdiction under 28 U.S.C. § 1295(a)(3).



   1   SBSI waived oral argument. See ECF No. 63.
4           STRATEGIC BUSINESS SOLUTIONS   v. UNITED STATES



                             II
     We review the grant of a motion for judgment on the
administrative record in bid protest cases de novo. Glenn
Def. Marine (Asia), PTE Ltd. v. United States, 720 F.3d
901, 907 (Fed. Cir. 2013). Our inquiry is whether the
agency’s action was “arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law.” Id.
(citing 5 U.S.C. § 706 and 28 U.S.C. § 1491(b)(4)). “Under
this standard, a procurement decision may be set aside if
it lacked a rational basis or if the agency’s decision-
making process involved a clear and prejudicial violation
of statute, regulation, or procedure.” Croman Corp. v.
United States, 724 F.3d 1357, 1363 (Fed. Cir. 2013). An
agency is “entitled to a high degree of deference when
faced with challenges to procurement decisions.” Orion
Tech., Inc. v. United States, 704 F.3d 1344, 1351 (Fed. Cir.
2013).
    With this standard of review in mind, we turn to
SBSI’s arguments. SBSI argues that its numerous,
intentional failures to redact were mere informalities or
minor irregularities. 2 SBSI’s Br. 3, 20. But even if we
assumed as much, the Solicitation provided that the CO
“may . . . waive informalities and minor irregularities in
offers received.” J.A. 10514 (emphasis added) (setting
forth FAR 52.212-1(g)); J.A. 10665 (same). SBSI would
have us read that “may” as a “must.” See SBSI’s Br. 3
(“[T]he [CO] was required to waive or allow SBSI . . . to
correct such ‘informalities and minor irregularities in


    2   In addition to admitting that several of its missing
redactions were intentional, SBSI’s Br. 7, SBSI does not
demonstrate clear error in the Court of Federal Claims’
finding that, “to at least some extent, SBSI’s failure to
redact was deliberate and designed to give it an ad-
vantage (or at least to remove some perceived disad-
vantage).” J.A. 13 & n.4.
STRATEGIC BUSINESS SOLUTIONS   v. UNITED STATES         5



offers received.’” (emphasis added)); id. at 20 (similar).
We decline to do so. The CO’s decision to reject the non-
conforming proposal in these circumstances was reasona-
ble and well within the CO’s discretion.
     We have considered the remainder of SBSI’s argu-
ments and find them unpersuasive. Accordingly, we
affirm the Court of Federal Claims’ judgment.
                      AFFIRMED